PER CURIAM.
Larry Jossey appeals his conviction for armed robbery raising several issues, each of which we affirm. He asked this court to apply the reasoning of Rosemond v. United States, — U.S. -, 134 S.Ct. 1240, 188 L.Ed.2d 248 (2014), to find error in Florida’s standard jury instruction on principals, because it allowed defendant to be convicted as a principal for robbery with the use of a firearm based upon evidence that he intended that the robbery be committed without requiring any showing that he intended that a firearm be used. We do not reach this issue because defendant did not object below and he failed to establish fundamental error.
AFFIRMED.
PADOVANO, RAY, and OSTERHAUS, JJ., concur.